

EXHIBIT 10.3
AMENDMENT NO. 2
ORANGE COUNTY – POUGHKEEPSIE LIMITED PARTNERSHIP
PARTNERSHIP AGREEMENT


This is AMENDMENT No. 2 (“Amendment”) to the Partnership Agreement (the
“Agreement”) dated as of April 21, 1987 by, and among the parties who have
signed this Amendment (the “Partners”), creating the Orange County-Poughkeepsie
Limited Partnership (the “Partnership”).


1.
This Amendment is an integral part of the Agreement.  The terms used herein
which are defined or specified in the Agreement shall have meanings set forth in
the Agreement.  If there are any inconsistencies between the provisions of this
Amendment and the provisions of the Agreement, the provisions of this Amendment
shall control.



2. 
Article VII, Section 7.3, of the Agreement, entitled “Rights of Limited
Partners,” is hereby amended as follows: (e)  Meet with representatives of the
General Partner on a semi-annual basis at a time and place designated by the
General Partner to consult with or advise the General Partner as to the
operation of the Partnership (such meeting may be waived upon a unanimous vote
of the Limited Partners); and



3. 
This Amendment is effective as of October 11, 2001.



4.
All provisions of the Agreement, including attachments thereto, not addressed by
this Amendment remain in full force and effect.



IN WITNESS WHEREOF, and intending to be bound hereby, the parties’ authorized
representatives affix their signature to this Amendment.


NYNEX Mobile Limited Partnership 2
 
by Verizon Wireless
 
the Managing Partner
 
Signature:
   
Title:
     
Date:
         
Warwick Valley Telephone Company
 
Signature:
   
Title:
     
Date:
         
Taconic Telephone Corporation
 
Signature:
    
Title:
      
Date:
     

 
 
 

--------------------------------------------------------------------------------

 